Merwin, J.:
The circumstance that in the formation of “The City of New York,” by chapter 378 of the Laws of 1897, only a portion of the territory of the county of Queens was taken into the new city, made it necessary to provide for an apportionment of the debt of the county, which, in its origin, was a charge upon the entire territory. Section 1588 of the act provides a method for accomplishing this apportionment. The use of the remedy there authorized has resulted in the judgment appealed from.
Upon the part of the appellant it is claimed : (1) That, after the passage of the Greater New York charter, on May 4, 1897, the county of Queens had no power to issue any bond or other obligation, or to contract any indebtedness that would bind that portion of its territory to be consolidated into the city of New York by the provisions of the act; and that, therefore, the amount incurred after May 4, 1897, and prior to January 1, 1898, should have been excluded from the amount to be apportioned; (2) that the court erred in holding that the apportionment should be made upon the basis of the relative assessed valuation of the real estate within the county of Queens lying within and without the city of New York; (3) that the court erred in holding that the assessed valuation to be taken as the basis of the apportionment is the assessed valuation as equalized by the board of supervisors.
The solution of the first proposition depends mainly upon the effect to be given to section 7 of the charter, when read in connection with section 1611. Section 7 reads as- follows:
“ § 7. No municipal or public corporation, part of whose territory is annexed to The City of New York, shall hereafter create any debt which shall bind property within The City of New York, nor ■ shall such municipal or public corporation levy any tax or assessment upon property within The City of New York as herein constituted.”
By section 1611 it is provided as follows:
“ This act shall take effect on the first day of January, eighteen hundred and ninety-eight; provided, however, that where by the terms of this act an election is provided or required to be held or other act done or forbidden prior to January first, eighteen hundred and ninety-eight, then as to such election and such acts, this act *342shall take effect from and after its passage, and shall be in force, immediately, anything in this chapter or act to the contrary notwithstanding.”
The argument seems to be that section 7 is to be construed as forbidding acts prior to January 1, 1898, and, therefore, under section 1611 took effect upon the passage of the act:
The forbidden acts referred to by section 1611 are only those which, “by the terms of this act,” are forbidden prior to January 1, 1898. An illustration of such forbidding appears in section' 86 in .regard to patents of land under water “ after the approval of this act.” The acts stated in section 7 are not in terms forbidden prior •to January 1, 1898. Nor is it apparent that there was any .such intention. No such restraint was placed upon the other counties. By section 8 the power of the counties of New York, Kings and •Richmond only ceased upon the consummation and taking effect of the consolidation. That was January 1, 1898.
If section 7- took effect at the passage of the act then the county of Queens was by it forbidden from levying in the fall of 1897 any •tax or assessment upon property in that part of its territory, which upon the 1st of January, 1898, would become part of the city of New York. It is very clear that no such result was contemplated. There was no design .to relieve from taxation in the fall of 1897 any part of Queens county. '
The debt, which Was to. be the subject of apportionment under section 1588, is referred to in section 4. It is there provided as follows: “ All bonds, stocks, contracts and obligations of the said municipal and public corporations, including the county of Kings and the county of Richmond, and such proportion of the debt of ■the county of Queens and of the town of Hempstead as shall be ascertained as hereinafter prescribed, which now exist as legal obligations, shall be deemed like-obligations of The City of New York, and all such obligations as are authorized or required to be hereafter issued or entered into, shall be issued or entered into by and in the name of the corporation of The City of New York.”
Under this provision the debt to be apportioned- was the debt •existing at the time the act took effect. The obligation upon “- The City of New York” was imposed the moment it came into existence, which was January 1, 1898. When .it absorbed the territory *343it at the same time took the burden of the proportionate part" of the debt then existing. From that time The City of New York took control, and necessarily up to that time the obligation and the power remained with the prior municipality. Naturally the power, such ■as was necessary to the proper administration of affairs, would not be restrained until the successor came into existence.
The increase after the passage of the act and before January 1, 1898, was large, but we have no right here to assume that the manner or extent of the.exercise of the power was illegal, provided that the power itself remained. In the brief of the appellant it is stated that the appellant does not here question the validity of the bonds themselves, or that they are charges upon the entire territory of the county of Queens, but simply whether the county of Queens is .■entitled to have them charged upon the entire territory of the city ■of New York. Still, if the bonds are valid and charges upon the entire territory of Queens county as it was before the consolidation, .then, under section 4 above referred to, there would not seem to be -any doubt of the right of apportionment.
‘Section 1 of the charter, in describing municipalities, or parts thereof, to be consolidated, excludes counties. It may, therefore, be assumed that for some purposes the existence of Queens county as such in its original extent remained: Very likely section 7 was enacted so that it would be made certain that whatever rights might remain to Queens county under its prior form of. existence, it would not have the right after the consolidation became effective to create any debt or levy any tax that would reach property within the new ■city.
No error is, I think, apparent in the action of the trial court in adopting the amount to be apportioned.
It is claimed by the appellant that although a definite rule for the apportionment is expressly laid down in the last clause of section 1588, still the trial court had the power of adopting a more equitable rule and should have done so. By that section the parties or their representatives were authorized and empowered to agree, if they could, upon the amount of the debt which should equitably and properly be assumed by the city of New York. If they were "unable to agree, then power was given to the court named to determine the proportion and enforce the determination, in an action to *344be brought by either party. The rule for the' apportionment was laid doWn. This did not nullify the power given to the court, but limited it or regulated its exercise. Both provisions may have effect-. It is not a case of inconsistent provisions. I see no room for a construction that would authorize the trial court to disregard the rule laid down. It was the duty of the court to apply and enforce it. It is, therefore, not necessary to inquire whether a more equitable rule might have been adopted.
But it.is said that the valuations actually assessed are to be taken, and not the valuations equalized by the board of supervisors. It was undoubtedly the object of the Legislature, in directing the apportionment to be determined according to the relative assessed valuation, to providé that the city of New York, standing in. the place of that part of Queens county which became one of its constituent elements, should take the same burden of debt that such portion of Queens county would have been called on to. pay had there been no consolidation. That object could only be accomplished by taking the equalized valuation. Equalization is made by the board of supervisors in performance of a statutory duty, for the purpose of ascertaining the just relative valuation. (§ 50, Tax Law, chap. 908, Laws of 1896.), The expression, “ relative assessed valuation,” as used in section 1588, may be well held to mean the assessed valuation as finally completed for the purposes of taxation.
No good ground is apparent for the reversal of the judgment, and i:t should be affirmed.
All concurred.
Judgment affirmed, with costs.